Citation Nr: 1213732	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for encephalitis (inflammation of the brain).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from November 1963 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) following a November 2011 order from the Court of Appeals for Veterans Claims (CAVC or the "Court") vacating a September 2010 Board decision.

The issues were originally on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board had previously remanded these claims in December 2003 and March 2008 in attempt to provide the Veteran with a VA examination notwithstanding the fact the Veteran is currently incarcerated.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has residuals of a head injury, to include encephalitis, from an in-service fight.  Specifically, his service treatment records confirm the Veteran was kicked in the nose and suffered a nose fracture.  Although no specific head injury is noted, the Veteran claims he suffered a head injury at the time of the nose fracture.  He further claims he came down with encephalitis following nose surgery.  His more recent statements, however, indicate his encephalitis is now "cured."

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the Veteran's in-service nose fracture, the VA attempted to afford the Veteran a VA examination related to his claims since the onset of his claim.  The Veteran, however, is incarcerated.  The correctional facility has refused to release any of the Veteran's medical records to the VA in connection with his claim and will not allow the Veteran to be transported for a VA examination.  Similarly, RO could not find a health care professional to evaluate the Veteran at his place of incarceration.  The RO's attempts to find a solution are well documented in the claims folder.

The VA, however, did obtain a medical opinion in May 2010 based on the current record.  In light of the circumstances, the opinion was done without the benefit of an actual examination of the Veteran.

The CAVC granted a Joint Motion for Remand (JMR) in November 2011 indicating further attempts to provide the Veteran with a VA examination should be made.  Specifically, the JMR cites to particular provisions in VA's Adjudication Procedures Manual (M21-1MR), which sets forth procedures relevant to examining incarcerated veterans.  See M21-1MR, "Examinations of Incarcerated Veterans," Part III.iv.2.A.11.d.  Under circumstances where the Veteran is not prohibited to be transported to a VAMC for a VA examination and where a VA employee cannot be transported to the Veteran, as is the case here, the manual instructs that the RO or VHA exam coordinator confer with authorities "to determine whether the Veteran should be...examined at the prison by...prison medical providers at VA expense...[and] if a problem cannot be resolved at the local level, [they] should contact the C&P Service Program Review Staff (214A) for assistance."  Id.  

The Board notes that the Correctional Facility was uncooperative even insofar as releasing medical records to the VA and, therefore, there is no indication the facility would be cooperative in offering the Veteran an examination, even at the VA's expense.  The Board finds the RO's efforts to obtain medical evidence and afford the Veteran a VA examination in connection with this claim were well documented.  The VA is obligated to treat incarcerated veterans the same, but there is no obligation to provide services to incarcerated veterans above and beyond those that would be offered to non-incarcerated veterans.  See generally Wood v. Derwinski, 1 Vet.App.190 (1991)(noting incarcerated Veterans be afforded the same treatment as non-incarcerated Veterans in pursuing disability compensation claims); Bolton v. Brown, 8 Vet. App. 185 (1995) (noting that if VBA cannot arrange for an examination, it must document efforts to do so in the claims file and concluding that the Court could not "lightly infer that the duty to assist a Veteran in developing his [sic] claim applies any less to an incarcerated Veteran than to a non-incarcerated veteran").

Additionally, as provided by 38 C.F.R. § 19.5 (2011), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  Id. (emphasis added); see also 38 U.S.C.A. § 7104(c) (2006).  

In light of the JMR and Court order, however, the RO should make additional efforts to afford the Veteran an examination in accordance with M21-1MR, Part III.iv.2.A.11.d.

Accordingly, the case is REMANDED for the following action:

1.  Confer with the Veteran's correctional facility authorities "to determine whether the Veteran should be...examined at the prison by...prison medical providers at VA expense...[and] if a problem cannot be resolved at the local level, ...contact the C&P Service Program Review Staff (214A) for assistance."  See M21-1MR, "Examinations of Incarcerated Veterans," Part III.iv.2.A.11.d.  All efforts to provide the Veteran a medical examination should be well documented.
  
2.  If an examination is arranged, the examiner is asked to determine the nature and etiology of the Veteran's claimed residuals of a head injury and encephalitis.  Specifically, the examiner should comment on whether it is at least as likely as not (at least a 50 percent probability) that any found head injury residuals or encephalitis was caused by any in-service incident, to include the in-service nose fracture, rather than any post-service trauma.  

The claims folder must be made available to the examiner. The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical evidence.

3.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


